361 F.2d 123
George X. RAMSEUR, Jr., Appellant,v.Olin G. BLACKWELL, Warden, United States Penitentiary, Atlanta, Georgia, Appellee.
No. 23148.
United States Court of Appeals Fifth Circuit.
May 13, 1966.

George X. Ramseur, Jr., pro se.
Thomas K. McWhorter, Asst. U. S. Atty., Charles L. Goodson, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and KILKENNY,* District Judge.
PER CURIAM:


1
The judgment of the trial court is affirmed. No hearing was required to be held by the trial court in view of the fact that nothing alleged in the petition for habeas corpus asserted any ground for release from confinement.



Notes:


*
 Of Portland, Oregon, sitting by designation